Exhibit 23.1 CONSENT OF INDEPENDENT PETROLEUM ENGINEER Tri-Valley Corporation 4927 Calloway Dr. Bakersfield, CA 93312 Ladies and Gentlemen: We hereby consent to the use of our name and to the inclusion of our report appearing in Tri-Valley Corporation's Annual Report on Form 10-K for the year ended December 31, 2011, entitled “Reserve Estimation and Economic Evaluation, Executive Summary,” dated January 1, 2012, as attached as Exhibit 99.2 to the Annual Report, certain portions of which are also summarized in the Annual Report. We also consent to the incorporation by reference of our report in the Registration Statements on Form S-8 (Nos. 333-174776, 333-148240, and 333-130424) of Tri-Valley Corporation. DELOITTE & TOUCHE LLP /s/ Robin G. Bertram Robin G. Bertram, P.Eng. Financial Advisory Calgary, Alberta, Canada April 4, 2012 62
